DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2012/0062622) in view of Tada (US 2018/0235052), further in view of Horesh (US 2016/0182790).
As to Claim 1, Koyama et al. discloses A method for improving a performance of a display configured to produce an image that is recorded by a camera, the method comprising: 
improving an interplay of the display and the camera by 
providing the display (fig.12- display panel 21), the display being a light source display that produces the image based on a light source input signal received by the display (fig.12- display unit 21 displays picture by modulating light from the light source 22; para.0050); 
receiving the light source input signal (fig.12- light source luminance control signal); 
applying a programmable delay to the light source input signal to produce a delayed light source input signal, the programmable delay being relative to a synchronization signal related to the camera; and 
inputting the delayed light source input signal to said display (fig.12- light source controller 23 controls the luminance of the light source 22 based on the light source luminance control signal; para.0050); 
producing the image by the display based on the delayed light source input signal (fig.12- display panel 21 displays a picture by modulating light from the light source 22; para.0050) ; and 
recording, by the camera, the image produced by the display.
Koyama et al. discloses where the picture signal is delayed so that it synchronizes with the light source luminance control signal (para.0099, 0101). Koyama et al. does not expressly disclose applying a programmable delay to the light source input signal to produce a delayed light source input signal, the programmable delay being relative to a synchronization signal related to the camera; and inputting the delayed light source input signal to said display; recording, by the camera, the image produced by the display.
Tada discloses applying a programmable delay to the light source input signal to produce a delayed light source input signal (fig.1- light source control unit controls the light source unit 102 based on delay data from delay information storing unit 103; para.0049-0051, 0064)., and inputting the delayed light source input signal to said display (fig.1- light source 101 modules the light emitted from the light source 102, the light emitted from light source 102 is emitted accordance to predetermined delay applied by light source control unit 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koyama et al. by applying a delay time to the light source unit, as disclosed as disclosed by Tada, to the light source unit of Koyama et al, the motivation being to independently control the light emission of a plurality light source control units and generation of color breakup of a moving object in a displayed moving image can be suppressed. 
Koyama et al. in view of Tada do not expressly disclose a camera; the programmable delay being relative to a synchronization signal related to the camera; recording, by the camera, the image produced by the display.
Horesh discloses a camera (fig.3- camera 302); the programmable delay being relative to a synchronization signal related to the camera (fig.3; para.0033-0034- camera synchronization signal 314 is generated to implement synchronization operations of a light source; para.0039, 0043-0044; fig.9-para.0084-0087); recording, by the camera, the image produced by the display (para.0038, 0065- camera’s field of view is illuminated and captured and/or recorded as image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Koyama et al. in view of Tada, with the teachings of Horesh, the motivation being to provide the device with camera function and display an image for capture by the camera with more efficient and/or brighter illumination. 

As to Claim 2, Koyama et al. in view of Tada, as modified by Horesh, disclose wherein said display is a Light Emitting Diode (LED) display (Koyama-para.0050; Horesh-para.0085).

As to Claim 3, Koyama et al. in view of Tada, as modified by Horesh, disclose wherein said programmable delay is selected such that banding effects are reduced in comparison to a case that the programmable delay is not applied to the light source input signal (Tada-para.0056, 0081; Note: It is noted, that this limitation is an intended result limitation, in which the applied predetermined delay, as disclosed by Tada, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim)).

As to Claim 11, Koyama et al. in view of Tada, as modified by Horesh, disclose an output of the display displaying a reference image sequence (Koyama-fig.12- input picture signal); deriving one or more settings from the output of the display displaying the reference image sequence (Koyama-fig.12- picture luminance detector 31 detects picture luminance); and controlling light source input signal based on the derived one or more settings (Koyama-fig.12- picture luminance from 31 is output to processor 33 which generates light source luminance control signal). 

As to Claim 13, Koyama et al. in view of Tada, as modified by Horesh, disclose, wherein the programmable delay to the light source input signal is 1.5 frames or less (Tada-figs.4-5,8-para.0054, 0058, 0081, 0102). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2012/0062622) in view of Tada (US 2018/0235052), further in view of Horesh (US 2016/0182790), and further in view of Zhao (US 2011/0121761).
As to Claim 9, Koyama et al. in view of Tada, as modified by Horesh disclose where the luminance control signal may be a pulse width modulation signal (Koyama-para.0050). Koyama et al. in view of Tada, as modified by Horesh,  do not expressly disclose, wherein the display includes a plurality of light sources, and the light sources are driven by pulse-width modulation (PWM) drivers with a set fixed current. 
Zhao discloses wherein the display includes a plurality of light sources (fig.1, 9- LED panel 902), and the light sources are driven by pulse-width modulation (PWM) drivers with a set fixed current (fig.1, 9-current regulators 915-918 are driven based PWM signals; para.0053, 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Koyama et al. in view of Tada, as modified by Horesh, with the teachings of Zhao, the motivation being to control a plurality of light emitting diode strings using multiple PWM signals, and reduce audible and visual flickering. 
As to Claim 10, Koyama et al. in view of Tada, as modified by Horesh and Zhao, disclose improving a visual performance of the display by modulating a clock of said PWM drivers (Zhao-figs.1,4; para.0020).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2012/0062622) in view of Tada (US 2018/02350052), further in view of Horesh (US 2016/0182790), and further in view of Chiba et al. (US 2006/0139238).
As to Claim 14, Koyama et al. in view of Tada, as modified by Horesh, do not expressly disclose, but Chiba et al. discloses: wherein images produced by the light source display are scanned vertically onto the display such that the images appear in a vertical sequence (para.0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Koyama et al. in view of Tada, as modified by Horesh, with the teachings of Chiba et al., the motivation being provide a light emitting display device which maintains luminance by using simple driving system.
As to Claim 15, Koyama et al. in view of Tada, as modified by Horesh and Chiba et al., disclose wherein the camera has a shutter time (Horesh-para.0032, 0034), and a synchronization is provided by a programmable update time of new entering images of the display or a sync signal with which new images are scanned onto the display (Horesh-para.0034, 0046).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection are applied as necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627